No.    96-652
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  199
                                    '1


DANNY A. ARLEDGE,
          Plaintiff and Appellant,
     v.




APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Jeffrey M. Sherlock, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Danny A. Arledge, Deer Lodge, Montana (pro se)
          For Respondent:
               Lois Adams, David L. Ohler, Diana P. Leibinger,
               Department of Corrections, Helena, Montana


                             Submitted on Briefs: January 23, 1997
                                            Decided: February 13, 1997
Filed:
Justice James C. Nelson delivered the Opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public

document with the Clerk of the Supreme Court and by a report of its

result to State Reporter Publishing Company and West Publishing

Company.

       This is an appeal from a September 11, 1996 Order of the First

Judicial District Court, Lewis and Clark County, dismissing the

complaint of Danny A. Arledge (Arledge). We affirm.

                               Background

       Arledge, an inmate law clerk filed, pro se, his complaint in

the Montana First Judicial District Court, Lewis and Clark County,

alleging various claims including personal injury and violations of

42 U. S . C .   5 1983. The essence of Arledge's claims is that the

various Respondent State prison officials failed to "adequately

train and supervise personnel in State law which requires that the

[Respondents] correctly      calculate prison   sentences   .   .   .   ."
Arledge maintains that the State failed to calculate his sentences

correctly, and, moreover, failed to investigate his claims of

errors in the calculations of those sentences, thus adversely

affecting the duration of his sentences and his parole eligibility,

Arledge prays for compensatory and punitive damages, injunctive,
prospective and declaratory relief, including the setting of a

parole eligibility date, and for costs and attorney fees.

      The State moved to dismiss for failure to state a claim,

contending, among other things, that Arledge's complaint was barred

by the doctrines of res judicata and/or collateral estoppel.

Briefs were filed by the parties, and the District Court granted

the   State's   motion,    ruling   that   collateral       estoppel   barred

Arledge's complaint.      This appeal followed.

                               Discussion

      The sole issue before this Court is whether the District Court

erred in dismissing Arledge's complaint.       The question of whether

the District Court properly granted a motion to dismiss is a

conclusion of law over which our review is plenary.              See Helena

Parents Comm'n v. Lewis and Clark County Commrs'        (   Mont. 1996), 922
P.2d 1140, 1142, 53 St.Rep. 687, 688.

      Arledge's incarceration at the Montana State Prison               (MSP)

comes about as a result of a number of convictions and sentences in

Montana's district courts. The details of those convictions and

sentences are set out in our decision in Petition of Arledge

(1988), 232 Mont. 450, 756 P.2d 1169, and in our April 20, 1993

Order in Arledge v. McCormick, Cause No. 93-093, and will not be

repeated   here.    Importantly, in Cause No.       93-093, we denied

Arledge's petition for a writ of habeas corpus wherein he claimed

that the records department at the MSP had not complied with our
decision in Petition of Arledae, with the result that he was denied

a parole eligibility date in 1 7 years from his most recent

sentence.    In that order, after detailing Arledge's      various

convictions and the sentences handed down by the trial courts, we

rejected his claims that MSP officials had not correctly calculated

his various sentences.      On May 4, 1993, we denied Arledge's

petition for rehearing in Cause No. 93-093.

     In the instant case, Arledge's lawsuit claims derive from his

contention that he has been improperly denied a parole eligibility

date and that his sentences have not been correctly calculated.   He

maintains that this Court should direct the MSP to set a parole

eligibility date for him.     In support of his claims, Arledge

presents two "work cards" issued by the MSP records department.

The April   4, 1991 work card indicates that Arledge would be

eligible for parole on December 25, 2000, with a discharge date of

April 2, 2015.    The October 2, 1994 work card indicates that

Arlcdgc has no parole eligibility date, but a discharge date of

July 26, 2014.    The earlier work card specifies the sentence

pursuant to which the records department made its determination;

the latter card does not.    From this Arledge concludes that MSP

failed to correctly calculate his sentences. The District Court

concluded that Arledge's complaint was barred on the basis of

collateral estoppel.   We agree.
     In Farmers Plant Aid, Inc. v. Huggans (1994), 266 Mont. 249,
879 P.2d 1173, we set out the following three-part test to decide

when collateral estoppel will act as a bar to litigation:

             I.The identical issue raised has been previously
     decided in a prior adjudication;
          2.   A final judgment on the merits was issued in
     the prior adjudication; and
          3.   The party against whom the plea is now asserted
     was a party or in privity with a party to the prior
     adjudication.


Farmers Plant Aid, 879 P.2d at 1176 (citations omitted). As to the

first prong--issue identity--we stated that the bar extends to "all

questions essential to the judgment and actually determined by

prior valid       judgment."     Farmers Plant Aid, 879 P.2d at 1176

(citations omitted).

     As the District Court correctly pointed out, here the issue is

not whether Arledge had the opportunity to litigate the State's

liability to him for civil damages, but rather whether a fact

question essential to his recovery in such litigation was already

resolved against him in a prior action.          In other words, Arledge's
instant claims are premised on the MSP officials having incorrectly

calculated his sentences because they had not been properly trained

to do so.     The fallacy of Arledge's position, is that, in denying

his petition for writ of habeas corpus in Cause No. 93-093, we

ruled that his sentences were, in fact, being correctly calculated

in accordance with our mandate in Petition of Arledue, 756 P.2d at

1172.   See April 20, 1993 Montana Supreme Court Order, Arledge v.

McCormick,    Cause No.        93-093, at page   2.    Moreover, we   also
specifically reiterated that "the 'no parole' designation in the

new sentence [referred to as Cause No. 7439 in our order] is valid,

and will be effective for purposes of considering Arledge's parole

eligibility after he serves the required number of years on each

'time sentence.'"   See April 20, 1993 Montana Supreme Court Order,

Arledge v. McCormick, Cause No. 93-093, at page 4.

     Accordingly, applying the three-part collateral estoppel test,

first, the issues essential to our judgment in the habeas corpus

proceeding, Cause No. 93-093, and the essential issues underlying

Arledge's instant claims are the same.    In each case, those issues

involve whether Arledge's sentences are being correctly calculated

and whether the "no parole" designation in the newest sentence

[Cause No. 74391 controls.    We ruled adversely to Arledge on both

of those issues in Cause No. 93-093.        The first prong of the

collateral estoppel test--issue identity--is, thus, met.

     Second, our decision in Cause No. 93-093, was a judgment on

the merits of Arledge's claims in that cause. Finally, the parties

in Cause No. 93-093, and in the instant case are the same or are in

privity.   Accordingly, we hold that the District Court correctly

dismissed Arledge's complaint in the instant cause on the basis of

collateral estoppel.     If Arledge's sentences are being correctly
calculated and   if he    is properly    subject to   a   "no parole"

designation--and we held in Cause No. 93-093, that was true--then

he has failed to state a claim in the instant case that the